993 F.2d 1551
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re Douglas L. CANADY, also known as Douglas Lee Canady,also known as Doug Canady, individually and as officer,director & sole shareholder of Interior Services, Inc., aColorado corporation, and joint venturer in ViaductAssociates, and Creative Partners, Colorado joint ventures, Debtor.Glen K. SANDLIN, Plaintiff,v.Douglas L. CANADY, Defendant-Appellee,David L. Smith, Attorney-Appellant.
No. 92-1169.
United States Court of Appeals, Tenth Circuit.
April 27, 1993.

Before TACHA and BALDOCK, Circuit Judges, and BROWN,* Senior District Judge.
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This matter is before the court on appellant's petition for rehearing and request for rehearing in banc, challenging in part the court's jurisdiction to issue the order and judgment filed February 4, 1993.   We agree that we lacked jurisdiction.   We therefore vacate the order and judgment and dismiss this appeal.


3
"[A] sanction order against an attorney currently of record is not a final decision for purposes of ... appeal where the underlying controversy remains unresolved."   G.J.B. & Assocs., Inc. v. Singleton, 913 F.2d 824, 827 (10th Cir.1990).   Nor is such an order appealable under the exception to the final judgment rule for collateral orders set forth in  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   G.J.B. & Assocs., 913 F.2d at 829.   Rather, "counsel must await the conclusion of the underlying lawsuit and then appeal."   Id.


4
This court dismissed an appeal from an order on the merits of the underlying claims because that order remanded the case for significant further proceedings and therefore did not dispose of the entire discrete controversy between the creditor and debtor.   Sandlin v. Canady (In re Douglas Canady), No. 92-1100 (10th Cir.  June 24, 1992).   The underlying controversy remains unresolved.   The order sanctioning appellant is not yet appealable.


5
Appellant requests that the court hold the appeal in abeyance for an unspecified length of time until the underlying claims are resolved.   He cites no authority allowing the court to do so.   We deny this request.


6
The February 4, 1993, order and judgment is VACATED, and the appeal is DISMISSED.



*
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3